Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is to be noted that the provisional application 62/534,747 (filed on July 20, 2017) does not adequately support the subject matter of instant claims 6 and 17 (the metals “rhodium” and “cobalt” do not have support in the provisional application.  Thus, the effective filing date of the claimed invention is July 18, 2018 (instead of July 20, 2017). 
Applicant has canceled claims 1-5, 9, 11 and 17-25.
In view of the amendment, previous 112(b) rejection on claim 6 is hereby withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8, 10, 12-16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Goerne et al (“Uso de la nanoparticula de SiO2-TiO2 en el tratamiento de ulceras en pie diabetic: comunicacion preliminar”, Clinical Study, vol.58(3), (2015), pg.5-12) in view of (i) Ko (US 2007/0122463 A1) or Burrell et al (US 6,333,093 B1) and (ii) (ii) Lopez-Goerne (WO 2011/045627 A1).
	For the discussion below, English translation (as provided by applicant) for the Spanish document (Lopez-Goerne et al (Clinical Study)) is used.
Lopez-Goerne teaches (1st paragraph under ABSTRACT) a method of treating wounds resulting from complications of Diabetes Mellitus (in particular, diabetic foot rd paragraph, the paragraph under OBJECTIVE and 2nd paragraph under MATERIAL & METHOD) directly applying SiO2-TiO2 nanoparticles (instant mixed oxides of silica and titania) to the wounds of diabetic patients, protecting with gauze and bandage (i.e., dressing) and repeating the procedure every 48 hours.  
Lopez-Goerne does not teach the use of instant metal dispersed in the matrix of SiO2-TiO2 nanoparticles.  However, as evidenced by Ko ([0005]) or Burrell et al (col.4, lines 40-43), noble metals, such as silver, gold, palladium, platinum, copper, zinc and iridium, are well known as anti-microbial metals commonly used in wound dressings due to its ability to kill microbes and its biocompatibility.  Since Lopez-Goerne indicates (pg.2, last paragraph, pg.3, lines 1-5) that in most cases microorganisms (for example, Escherichia Coli, Staphylococcus aureus, Candida albicans, etc.) were found in the wounds of the diabetic patients, it would have been obvious to one skilled in the art to add noble metals, such as platinum, copper, silver, gold, palladium, zinc and iridium (instant coordinated metallic atoms), to Lopez-Goerne’s formulation (containing the SiO2-TiO2 nanoparticles) with a reasonable expectation of killing microorganisms found in the wounds.  
Lopez-Goerne does not teach instant functional groups selected from a sulfate, an amine or a phosphate.  However, Lopez-Goerne (WO’627) teaches (see title and abstract) a nanostructured biocatalyst materials of TiO2 and SiO2 with platinum and iridium dispersed on the surface.  Lopez-Goerne (WO’627) teaches (see pg.9, lines 10-17) that its nanostructured materials are further functionalized by using ammonium sulphate or ammonium phosphate and that the TiO2-SiO2 are functionalized from the start of the (sol-gel) reaction to achieve biocompatibility.  It would have been obvious to one skilled in the art to functionalize the SiO2-TiO2 nanoparticles of  Lopez-Goerne (Clinical Study) by using ammonium sulphate or ammonium phosphate from the start of the sol-gel reaction with a reasonable expectation of achieving biocompatibility of Lopez-Goerne (Clinical Study)’s formulation.  
With respect to instant limitation “inorganic network gel”, Lopez-Goerne does not expressly teach that its formulation containing TiO2-SiO2 is in the form of a gel or liquid.  However, as evidenced by Ko ([0050]), it is commonly known in the art that a composition for topical use can be provided in the form of a gel.  Since Lopez-Goerne’s formulation is for topical use, it would have been obvious to one skilled in the art to have it in the form of a gel according to the well-known practice in the art.  
Thus, Lopez-Goerne in view of (i) Ko or Burrell and (ii) Lopez-Goerne (WO’627) renders obvious instant step of administering to a wound and/or local infection of a subject in need thereof instant nanostructured, biocompatible and biocatalytic inorganic network gel.  Therefore, Lopez-Goerne in view of (i) Ko or Burrell and (ii) Lopez-Goerne (WO’627) renders obvious instant claims 6-8, 10, 12-16 and 26 (since Lopez-Goerne in view of (i) Ko or Burrell and (ii) Lopez-Goerne (WO’627) teaches instant step of administering to a wound tissue instant nanostructured, biocompatible and biocatalytic inorganic network gel, such administration to the wound tissue would naturally promote granulation, regeneration, angiogenesis or epithelization of the wound tissue as recited in instant claim 26). 
Response to Arguments
Applicant argues that the combination of cited art fails to make the claimed invention obvious for the following reasons:
First, applicant states that the amended claim 6 describes a new material comprising (i) TiO2 & SiO2, (ii) functionalization groups (sulfate, amine, phosphate), and
(iii) coordinated metallic atoms.  Applicant states that the elements (i)-(iii) are jointly aggregated into an inter-knit inorganic network during synthesis and that the material is in the form of a gel that is irreversible in nature and stable.  Applicant then argues that this new material differs from what is taught in the combination of cited art and that even if the skilled artisan were to mix the synthesized powder form of the metal oxides disclosed in Lopez-Goerne (Clinical Study) with the metals of Ko or Burrell, and the functional groups of Lopez Goerne WO ‘627, the present invention would not be obtained.  Applicant argues that since Lopez-Goerne (Clinical Study) teaches the use of a dry powder and since Lopez-Goerne WO ‘627 teaches a dry solid viricide agent having material of titanium dioxide and silicon dioxide with platinum and iridium dispersed on the surface, the combination of cited arts would not produce a gel as recited in the amended claims.  Applicant specifically argues that the detailed description of the sol- gel method in WO ‘627 refers to the synthesis method for achieving the silica, titania, or silica-titania support only.  Applicant argues that only after the inorganic network gel (SiO2-TiO2 support) is formed, is it then superficially mixed with functional groups such as phosphate, ammonia, carboxyl and hydroxyl groups and with iridium and platinum at the start of the polymerization reaction.  Applicant also states that the polymerization reaction occurs for a long period of time after the gelation Applicant argues that the invention described in Lopez-Goerne WO ‘627 is a dry solid since drying was necessary to link the functional groups to the surface of the support.
Applicant argues that in contrast instant claim 6 is directed to a new material, namely an irreversible, inorganic network gel made up of the (i) TiO2 & SiO2, (ii) functionalization groups (sulfate, amine, phosphate), and (iii) coordinated metallic atoms and that the elements (i)-(iii) are jointly aggregated into an inter-knit inorganic network gel during synthesis. That is, the elements (i)-(iii) are all combined, and the new nanostructured material is obtained by the sol-gel chemical synthesis method.  Applicant argues that further drying is not required for this new material to incorporate metals and functional groups. Therefore, applicant argues that instead of ending up with a coated dry solid as in Lopez- Goerne WO’ 627, the present invention is obtained as an irreversible gel. 
Applicant argues that even though the example provided in Lopez-Goerne WO ‘627 does not provide the necessary details to create the invention, overall, the publication states that the material is dried and the material obtained is a dry solid.  Applicant furthermore argues that non-obviousness of the claimed material can be found in Figure 1 (showing a FTIR absorbance spectrum) of present application, which shows the material’s unique fingerprint and how the different network bonds occurred.  Applicant argues that a FTIR of only the mixed oxides (Ti02-Si02) would show a very different fingerprint graph and refers to a FTIR for a Ti02-Si02 nanocomposite made using the sol-gel method as provided in Appendix B.  In summary, applicant argues that the present invention is directed to an inorganic network gel into which all claim elements are incorporated whereas the combination of Lopez-Goerne, Ko, Burrell, and Lopez- Goerne WO ‘627 fails to teach or suggest such an inorganic network gel.  Applicant argues that even if one of ordinary skill in the art at the time of the invention had considered the combination of cited arts, they would only have understood the cited art to teach the incorporation of metals or functional groups onto the surface of a synthesized material. 
The Examiner respectfully disagrees.  Applicant seems to be mischaracterizing Lopez (WO’627).  Steps 5 and 6 of Lopez taken together clearly indicate that the functionalization of the sol-gel (TiO2 and SiO2) network takes place early in the reaction (i.e., the polymerization reaction in which the sol transforms into a gel), not after the gel has dried.  Lopez (WO’627) even states (see pg.9, lines 10-17) that its TiO2-SiO2 are functionalized by using ammonium sulphate or ammonium phosphate from the start of the (sol-gel) reaction so as to achieve biocompatibility.  Further evidence of this is shown in the working example of Lopez (WO’627) (see pg.16, lines 8-15) where the platinum (the coordinated metallic atom), ammonium phosphate (the functional group) and the raw materials for the TiO2 and SiO2 network are all mixed together at the start of the reaction to form the sol.  This is the same process used in applicant’s Examples 2 and 3.  It is therefore the Examiner’s position that the drying step is not crucial in Lopez (WO’627) to link the functional groups to the surface of the support as argued by applicant because the functional groups are already aggregated into an inter-knit inorganic network gel during synthesis.  Drying simply exposes the functional groups on the surface.  As to applicant’s argument that instant material is a gel whereas Lopez’s material is a dry solid, even though Lopez’s material is a gel that has been dried, as already discussed above, it is commonly known in the art (as evidenced by Ko ([0050])) that a composition for topical use can be provided in the form of a gel.  Since Lopez-Goerne’s formulation is for topical use, it would have been obvious to one skilled in the art to have it in the form of a gel according to the well-known practice in the art.  Applicant’s argument as to the comparison between Fig.1 (absorbance spectrum) and the FTIR transmission spectrum shown in Appendix B (Yaseen et al) would have been persuasive if Yaseen made its sol-gel with the same starting materials instead of different starting materials and process (titanium tetraisopropoxide vs. titanium butoxide in a two-step process using methanol as opposed to a single-step process using GABA) That is, the difference could be a result of the different processes instead of the different final products. 
Finally, with respect to new claim 26, applicant argues that the combination of cited art is related to materials having anti-microbial properties and that the material disclosed in Lopez- Goerne WO ‘627 is a viricide agent.  Applicant argues that in contrast, instant claim 26 is directed to methods of promoting one or more of granulation, regeneration, angiogenesis, and epithelization of wound tissue.  Applicant argues that the combination of Lopez-Goerne, Ko, Burrell, and Lopez-Goerne WO ‘627 fails to teach or suggest such a method.  However, as already discussed above, since Lopez-Goerne in view of (i) Ko or Burrell and (ii) Lopez-Goerne (WO’627) teaches instant step of administering to a wound tissue instant nanostructured, biocompatible and biocatalytic inorganic network gel, such administration to the wound tissue would inherently promote granulation, regeneration, angiogenesis or epithelization of the wound tissue as recited in (the preamble of) instant claim 26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 20, 2021